Apareciendo que para formalizar esta apelación se han solicitado y concedido varias prórrogas para la preparación de la exposición del caso, habiendo ne-gado el juez de distrito una nueva prórroga en 16 de enero, 1922, quedando vencido el término de ley sin que se archi-vara la exposición, y apareciendo además que a la fecha de la notificación de la moción de desestimación del apelado y aún no se ha archivado la transcripción del récord, se de-clara con lugar la moción y se desestima la apelación.